Case 18-13868-JDW      Doc 79   Filed 01/27/20 Entered 01/27/20 10:04:39        Desc Main
                                Document     Page 1 of 3


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                             CHAPTER 13 CASE NO.:

DARRELL L. BRADLEY and                                        18-13868-JDW
LATONYA PEGUES

             RESPONSE TO MOTION TO INCUR NEW INDEBTEDNESS

        COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,

and files this response to the Motion to Incur New Indebtedness (Dkt. #70) (the

“Motion”) and in support states as follows:

        1.    The Motion fails to set forth any specific parameters (e.g. amount of debt,

interest rate, monthly payment, repayment term) for the debt to be incurred.

        2.    Through December 2019 the Debtors are delinquent in plan payments in

the amount of $1,520.00. The Debtors have made no payments in January 2020 and the

last payment received by the Trustee was November 18, 2019. Due to the delinquency

the Trustee filed a Motion to Dismiss (Dkt. #68) which is set for hearing on March 17,

2020.

        3.    The Confirmed Plan (Dkt. #46) provided for payment of the claim of

AmeriCredit Financial which is the creditor secured by the vehicle which the Debtors

seek to replace. The monthly payment to AmeriCredit through the plan was $141.72.

        4.    The Trustee alleges that the Debtors are unable to maintain the current

plan payment and will be unable to maintain both the plan payment and the repayment

of any additional debt.

        5.    The Trustee requests that the Motion be denied.


                                              1
Case 18-13868-JDW     Doc 79     Filed 01/27/20 Entered 01/27/20 10:04:39     Desc Main
                                 Document     Page 2 of 3


       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,

prays that upon notice and hearing that this Court enter its order denying the Debtor’s

Motion and for such other relief to which the Trustee and this bankruptcy estate may be

entitled.

       Dated: January 27, 2020

                                         Respectfully submitted,
                                         LOCKE D. BARKLEY, TRUSTEE

                                         BY: /s/ W. Jeffrey Collier
                                         W. JEFFREY COLLIER, ESQ.
                                         Attorney for Trustee
                                         6360 I-55 North, Suite 140
                                         Jackson, Mississippi 39211
                                         (601) 355-6661
                                         ssmith@barkley13.com
                                         MSB No. 10645




                                           2
Case 18-13868-JDW      Doc 79    Filed 01/27/20 Entered 01/27/20 10:04:39         Desc Main
                                 Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: January 27, 2020

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              3
